JUDGMENT ON REMAND

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-12-00521-CR

                        AGHAEGBUNA ODELUGO, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 248th District Court of Harris County. (Tr. Ct. No. 1249652).

      This case is an appeal from the final judgment signed by the trial court on May 18,
2012, which was remanded to this Court by the Texas Court of Criminal Appeals. After
submitting the case on the appellate record and the arguments properly raised by the
parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.

      The Court orders that this decision be certified below for observance.

Judgment rendered March 10, 2015.

Panel consists of Justices Jennings, Bland, and Massengale. Opinion delivered by Justice
Jennings.